DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 4/07/22 is acknowledged.
Claims 1-9 and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/07/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atarot et al. (US 20140378763).
Regarding Claim 10, Atarot et al. disclose a method for computer-aided steering of an endoscope (Fig.1, endoscope 100 and control and maneuvering system 102), comprising: receiving, via a touch screen display ([0027], [0122] and [0234] the joystick unit comprises a touchscreen), 
a user input to move a viewing axis of an endoscope ([0027], [0122] and [0234] joystick unit comprises a touchscreen, such that a touch and a movement on the touchscreen results in movement of the endoscope), 
the endoscope comprising first and second independently articulating segments (Fig.6, [0083]-[0087], wherein articulation of the articulated endoscope is controlled independently), 
a camera having a field of view along the viewing axis ([0230]-[0234] the FOV (camera) axes 410; the objects in the camera image are determined using an image processing system. The data processing system determines the directions of the FOV axes), 
and an orientation sensor ([0234] a control data processing system estimates the position of the lens-side tip of the endoscope and its angular orientation, based on at least one of (a) sensors in the system; sensors can be accelerometers, gyroscopic sensors, or both); 
in response to the user input ([0234] entry of a command via a touchscreen and any combination), articulating the first articulating segment of the endoscope to move the viewing axis ([0122] and [0234] a touch and a movement on the touchscreen results in movement of the endoscope); 
receiving from the orientation sensor a motion signal indicating movement of the endoscope along a motion axis ([0234] least one of (a) sensors in the system and (b) image analysis of the image of the field of view, and calculates the motions of the endoscope necessary to enable the endoscope tip to move in the commanded direction); 
comparing, at a processing chip ([0234] a control data processing system), the motion axis with the viewing axis ([0234] data processing system determines the directions of the FOV axes relative to the maneuvering system axes, which are fixed in space (5030). From the desired direction relative to the FOV axes, and the relative orientations of the FOV axes and the maneuvering system axes, the direction relative to the maneuvering system axes in which to move the endoscope tip is calculated (5040), and the endoscope tip is moved in the calculated direction (5050)); 
and generating a steering signal that controls articulation of the first and second articulating segments (Fig.6, [0083]-[0087] articulation of the articulated endoscope; [0181]-[0182] changing pivot points) to reduce a difference between the motion axis and the viewing axis ([0234]-[0238] From the desired direction relative to the FOV axes, and the relative orientations of the FOV axes and the maneuvering system axes, the direction relative to the maneuvering system axes in which to move the endoscope tip is calculated (5040), and the endoscope tip is moved in the calculated direction (5050); the system comprises sensors (e.g., gyroscopes, accelerometers and any combination thereof) that calculate/estimate the position of the pivot point in real time in order to (a) inform the user of misalignment; or (b) calculate the misalignment).
Regarding Claim 11, Atarot et al. disclose the method of claim 10, wherein comparing the motion axis (maneuvering axes) with the viewing axis (FOV axes) comprises generating an alignment metric indicating a degree of alignment between the camera axis and the motion axis ([0234] data processing system determines the directions of the FOV axes relative to the maneuvering system axes).
Regarding Claim 12, Atarot et al. disclose the method of claim 11, comprising identifying an object near a center of the field of view and tracking movement of the object within the field of view ([0225]-[0227] FOV displayed on the screen shows approximately the center of the organ 210, with the center of the FOV marked by the white star), 
and wherein the alignment metric comprises a deviation of the object from the center of the field of view (Fig.2A-3D, the FOV displayed on the screen shows approximately the center of the organ 210, with the center of the FOV marked by the white star, and the user desires to see the end portion 215 of the organ 210, and to have the FOV centered on the black star).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 20140378763) in view of Yeung et al. (US 20180296281).	
Regarding Claim 13, the device of Atarot et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the alignment metric comprises a degree of spread of pixels moving in the field of view. 
Yeung et al. teach wherein the alignment metric comprises a degree of spread of pixels moving in the field of view ([0046] and [0202] a steering control signal is adjusted so that the position of the object of interest within the field-of-view varies from one image frame to the next by less than 10 pixels, less than 100 pixels, less than 500 pixels, less than 1000 pixels, or less than 2000 pixels).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atarot et al. to have wherein the alignment metric comprises a degree of spread of pixels moving in the field of view as taught by Yeung et al. in order to provide steering control ([0200]-[0202] of Yeung et al.).
	Regarding Claim 14, the device of Atarot et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the alignment metric comprises a degree of convergence or divergence of optical flow lines in the field of view.
	Yeung et al. teach wherein the alignment metric comprises a degree of convergence or divergence of optical flow lines in the field of view ([0212]-[0216] optical flow methods detect the pattern of apparent motion of image object(s) between two consecutive frames that are caused by the movement of).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atarot et al. to have wherein the alignment metric comprises a degree of convergence or divergence of optical flow lines in the field of view as taught by Yeung et al. in order to provide estimating of the direction towards the lumen center ([0212] of Yeung et al.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 20140378763) in view of Furuhata (US 20180324352).
Regarding Claim 15, the device of Atarot et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the alignment metric comprises a proximity of a vanishing point. 
Furuhata teaches wherein the alignment metric comprises a proximity of a vanishing point (Fig.11, marker M toward a tapped position) in the field of view (Fig.11, image display region A) with a center of the field of view (Fig.11, shows M in the center).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atarot et al. to have wherein the alignment metric comprises a proximity of a vanishing point as taught by Furuhata in order to provide controlling of bending direction ([0119]-[0120] of Furuhata).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 20140378763) in view of Omoto et al. (US 20170055809).
Regarding Claim 16, the device of Atarot et al. teach the claimed invention as discussed above concerning claim 11, but does not teach articulating the first articulating segment, the second articulating segment, or a combination thereof in response to the steering signal.
Omoto et al. teach articulating the first articulating segment (Figs.4A-8, first bending portion 17a), the second articulating segment (Figs.4A-8, second bending portion 17b), or a combination thereof in response to the steering signal ([0056]-[0062] touch operation signal inputted varying directions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atarot et al. to have articulating the first articulating segment, the second articulating segment, or a combination thereof in response to the steering signal as taught by Omoto et al. in order to provide a surgeon to perform intuitive rigidity varying operation and bending operation ([0064] of Omoto et al.). The modified device of Atarot et al. in view of Omoto et al. will hereinafter be referred to as the modified device of Atarot et al. and Omoto et al.
	Regarding Claim 17, the modified device of Atarot et al. and Omoto et al. teach the claimed invention as discussed above concerning claim 16, and Omoto et al. teach articulating the second articulating segment (Figs.4A-8, second bending portion 17b) and the first articulating segment (Figs.4A-8, first bending portion 17a) in opposing directions (Figs.5B, shows the first bending portion 17a and second bending portion in opposite direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atarot et al. to have articulating the second articulating segment and the first articulating segment in opposing directions in order to provide a surgeon selecting a location of the bending portions to be bent ([0039]-[0044] of Omoto et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9498112 B1			Stewart; Brent et al.
US 20130057667 A1		McGrath; Matthew John Ross
US 20160199009 A1		Gilboa 			 
US 20140031700 A1		Ferrantelli; Joseph Ralph
Stewart et al. (US 9498112) disclose a laryngoscope comprising an elongated curved intubation body having proximal and distal ends along a longitudinal axis and including a stylet pathway for threading a stylet therethrough to the distal end of the intubation body; b. a handle at the proximal end of the intubation body; c. a manipulatable stylet guide at or near the distal end of the intubation body aligned with the stylet pathway; a user interface subsystem operatively connected to the actuator and the camera vision subsystem, the user interface subsystem comprising: i. a manually operably control to instruct correlated movement of the stylet guide by the actuator; ii. a display to view the field of view of the camera vision subsystem.  (See figure 26A and claims 1-7). 
McGrath (US 20130057667) disclose a video laryngoscope comprising a display screen which may be a touch screen, and may function as one or more thumb-operable controls. The screen may be adjustable about an axis, and, by virtue of the configuration and size of the laryngoscope, adjustment may be effected by the user's thumb, without the need to adjust the grip of the remaining digits. The orientation of the screen is adjustable about an axis extending laterally from the body.  (See figures and [0033]-[0035]).
Gilboa (US 20160199009) disclose a system for facilitating manual alignment of a needle with a planned path of insertion includes first and second cameras supported in fixed spaced relation by a frame such that the optical axes of the cameras form between them an angle of more than 30 degrees, and preferably roughly 90 degrees. A processing system generates video displays for both cameras. A line in each of the video displays corresponding to an input planned path of insertion is determined, and a visual indication of that line is generated on the video displays.  (See figures and [0005]).
Fanenbruck et al. (US 20190090728) disclose visualization system comprising an observation apparatus having first image recording device configured to observe an operation region with a first observation plane, wherein in the first observation plane a viewing direction is defined by a first viewing axis Y1, and wherein the control unit is configured to permit the angular position of the probe of the endoscope relative to the first viewing axis Y1 to be determined by evaluation of data of the motion sensor and to permit the second orientation of the second image to be alignable depending on the angular position of the probe of the endoscope relative to the first viewing axis Y1.  (See figures and Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        05/09/2022